Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                           June 8, 2021

                                        DIVISION II

    In the Matter of the Personal Restraint of
                                                         No. 54973-5-II
    MATTHEW WINSTON BUTLER,
                                                         UNPUBLISHED OPINION
                   Petitioner.


          WORSWICK, J. — Matthew Butler seeks relief from personal restraint imposed as a

result of his 2016 district court convictions for violation of a domestic violence protection

order and for resisting arrest. He argues that he can collaterally attack the protection

order because it was void. We disagree and deny Butler’s petition.

          Butler and Nancy Coplen had a child together in 1997. Butler and Coplen’s

relationship deteriorated after Coplen married another man in 2006. On June 4, 2013,

following a confrontation between Butler and Coplen at a high school gym, Coplen filed

a petition in superior court for an order of protection against Butler under RCW

26.50.030 and asked for a temporary order of protection.1 A court commissioner denied

the request for a temporary order because the petition did not list a specific incident and

approximate date of domestic violence. After a hearing, another district court

commissioner denied the request for a full domestic violence protection order for the

same reason.




1
 The parties reference this as a district court order, but the petition and subsequent orders
contain a superior court caption, and were filed under superior court cause number
13-2-07575-3.
No. 54973-5-II


        On October 3, 2013, Coplen filed a petition for a parenting plan and a child

support order in superior court. Along with that petition, Coplen filed a motion for a

temporary protection order under former RCW 26.26.590 (2013), alleging additional

facts, some of which occurred after June 4. The superior court judge entered a temporary

protection order against Butler that day. The State later charged Butler with violating

that order by sending Coplen an e-mail. Butler argued that the October 3 temporary order

was barred by res judicata because of the denial of a protection order in June 2013. The

superior court rejected his argument.

        The State charged Butler in district court with two counts of cyberstalking, one

count of violation of a domestic violence court order and one count of resisting arrest. A

jury found him guilty as charged. Butler appealed to superior court, raising the res

judicata argument among others. The superior court reversed his cyberstalking conviction

on First Amendment grounds, but affirmed the convictions for violation of a domestic

violence court order and for resisting arrest. Butler filed this timely personal restraint

petition.

        We may grant relief to a petitioner who is under restraint and who can

demonstrate that his restraint is unlawful. RAP 16.4; In re Pers. Restraint of Domingo-

Cornelio, 196 Wn.2d 255, 262, 474 P.3d 524 (2020), cert. denied, No. 20-831 (U.S. Mar.

29, 2021). Restraint is unlawful when a conviction is obtained in violation of the United

States Constitution or the Constitution and laws of the state of Washington. RAP

16.4(c)(2). “Relief by way of a collateral challenge to a conviction is extraordinary, and

the petitioner must meet a high standard before this court will disturb an otherwise settled

judgment.” In re Pers. Restraint of Coats, 173 Wn.2d 123, 132, 267 P.3d 324 (2011). A




                                              2
No. 54973-5-II


petitioner has the burden of demonstrating error and, if the error is constitutional, actual

and substantial prejudice. In re Pers. Restraint of Sandoval, 189 Wn.2d 811, 821, 408

P.3d 675 (2018). If the error is not constitutional, the petitioner must show that the error

represents a “‘fundamental defect . . . that inherently resulted in a complete miscarriage

of justice.’” 189 Wn.2d at 821 (quoting In re Pers. Restraint of Finstad, 177 Wn.2d 501,

506, 301 P.3d 450 (2013)).

       Butler argues that because the October 3 protection order was barred by res

judicata, his convictions for violation of a domestic violence court order and resisting

arrest arising out of that order must be reversed. He acknowledges that under the

collateral bar rule, he cannot challenge the validity of the October 3 protection order in a

prosecution for violation of that order. City of Seattle v. May, 171 Wn.2d 847, 852, 256

P.3d 1161 (2011) (quoting State v. Noah, 103 Wn. App. 29, 46, 9 P.3d 858 (2000). He

relies on May for its statement that “[a]n exception [to the collateral bar rule] exists for

orders that are void.” 171 Wn.2d at 852. He contends that the October 3 protection order

is void because it is barred by res judicata, therefore the collateral bar rule does not apply.

But even assuming that the October 3 protection order violates res judicata, Butler does

not show that that violation renders the order void.

       An order is void if the issuing court lacked jurisdiction over the parties, lacked

subject matter jurisdiction, or lacked the inherent power to issue the order. Bresolin v.

Morris, 86 Wn.2d 241, 245, 543 P.2d 325 (1975); Mead Sch. Dist. No. 354 v. Mead

Educ. Ass’n, 85 Wn.2d 278, 284, 534 P.2d 561 (1975). Here, the superior court had

jurisdiction over the parties, had subject matter jurisdiction, and had the authority to issue




                                               3
No. 54973-5-II


the October 3 temporary order. Thus, Butler does not show it is void, so he is subject to

the collateral bar rule prohibiting him from attacking the validity of that order.

        Butler does not show any grounds for relief from personal restraint. We therefore

deny his petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     Worswick, J.
 We concur:



 Maxa, J.




 Glasgow, A.C.J.




                                              4